UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED October 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-34600 TENAX THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 26-2593535 (State of incorporation) (I.R.S. Employer Identification No.) ONE Copley Parkway, Suite 490, Morrisville, North Carolina 27560 (Address of principal executive offices) (919) 855-2100 (Registrant’s telephone number, including area code) OXYGEN BIOTHERAPEUTICS, INC. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of December 12, 2014, the registrant had outstanding 28,119,359 shares of Common Stock. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements 2 Consolidated Balance Sheets (Unaudited) as of October 31, 2014 and April 30, 2014 2 Consolidated Statements of Comprehensive Loss (Unaudited) for the Three and Six months Ended October 31, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) for the Six months Ended October 31, 2014 and 2013 4 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART II. OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item3. Defaults Upon Senior Securities 31 Item4. Mine Safety Disclosures 31 Item6. Exhibits 31 1 PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS TENAX THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS October 31, April 30, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Marketable securities - Accounts receivable Government grant receivable - Prepaid expenses Other current assets Total current assets Marketable securities - Property and equipment, net Debt issuance costs, net - Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Warrant liabilities Current portion of notes payable, net - Total current liabilities Other liabilities - Deferred tax liability Total liabilities Commitments and contingencies; see Note 7 Stockholders' equity Preferred stock, undesignated, authorized 9,947,439 and 9,990,400 shares; respectively. See Note 8 - - Common stock, par value $.0001 per share; authorized 400,000,000 shares; issued and outstanding 28,119,359 and 27,858,000,respectively Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 2 TENAX THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Three months ended October 31, Six months ended October 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Product revenue $
